Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

1.	Claims 12, 17 & 18 are objected to because of the following informalities:  
a.	Claim 12, line 6, “a second camera device is claimed without disclosing a first camera device”.
b.	Claim 17, line 5, change, “a third metal layer is claimed without disclosing a first and second metal layer”.
c.	 Claim 18, line 5, change, “a third metal layer is claimed without disclosing a first and second metal layer”.
Appropriate correction is required.

Allowable Subject Matter

2.	Claims 1-20 will be allowed upon the obviation of the objections as explained above
	The following is an examiners statement of reasons for allowance:
	The allowability resides in the overall structure and functionality of the device as respectively recited in independent claim(s) 1, and at least in part, because independent claim 1, recites the limitations: “… the plate structure including a first opening, a metal portion containing a metallic material, and a polymer portion containing a polymer material; a support plate configured to face the plate structure, the support plate 
The aforementioned limitations in combination with all remaining limitations of respective claim(s) 1, is believed to render said claim(s) and all claims depending therefrom (claims 2-20) allowable over the prior art references of record, taken alone or in combination. 
3.	The closest references to the present invention are believed to be as follows:
	Kim et al. US2018/0267390 discloses An electronic device according to various embodiments of the present disclosure can include at least one heat component, a camera module comprising a camera disposed near the at least one heat component, and a support comprising a first opening in which the camera module is inserted and disposed with a gap along at least a portion of a periphery of the camera module.
Yeo et al. US2017/0289324 discloses an electronic device including a display that covers a relatively large area of a front surface of the electronic device.
	Hooton et al. US2017/0068292 discloses a mobile device that promote heat dissipation and reduce hot spots at the mobile device. More particularly, some of the embodiments herein relate to structural features that manage and direct heat emitted from a camera and a display backlight of the mobile device.
4.	None of the cited references, either taken alone or in combination is believed to render the present invention unpatentable as claimed, subject to the obviation of the objections as explained above.
5.	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on statement of Reasons for Allowance.”

Conclusion

6.	This application is in condition for allowance except for the following formal matters as explained above
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL A MATEY/Examiner, Art Unit 2835